DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  in line 8, “the central axis” should read --a central axis--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 7, “the central axis” should read --a central axis--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  in line 2, “the distal end of the elongated body” should read --the distal end portion of the elongated body--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the distal end portion of the elongated body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, in line 5, the claim recites the limitation “an elongated body”.  It is unclear whether “the elongated body” and “an elongated body” are the same structure or different structures.  Dependent claim 2 introduces “an elongated body” in line 5.  It is unclear whether claim 6 is intended to depend on claim 1 or claim 2.  Appropriate correction is required.
Claim 6 also recites the limitation "the central axis of the suction head housing" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 6 also recites the limitation "the central axis of the distal end portion elongated body" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 13 recites the limitation "the distal end portion of the elongated body" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, in lines 5-6, the claim recites the limitation “an elongated body”.  It is unclear whether “the elongated body” and “an elongated body” are the same structure or different structures.  Claim 13 is dependent on claim 9, which is the first recitation of “an elongated body”.  It is unclear whether “an elongated body” in claim 13 is the same elongated body as recited in claim 9, or a different elongated body.  Appropriate correction is required.
Claim 13 also recites the limitation "the central axis of the suction head housing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 13 also recites the limitation "the central axis of the distal end portion elongated body" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 14-19 are all dependent on rejected claim 13, thus are also rendered indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash (US 5,779,721).
Regarding claim 1, Nash discloses (Figures 1-5) a device capable of retrieving calculus in a lumen of a living body comprising: a shaft (36, 42); an elongated member (32) sized to be positioned in the lumen of the living body, the elongated member including a suction head housing (38, 56) possessing a distal end (at 60), a proximal end and an interior, the distal end of the suction head housing being open (62) to permit entry of calculus and the proximal end of the suction head housing being closed by a wall (38) through which passes the shaft (at 36); a rotatable impeller (44) positioned inside the elongated member; the shaft being connected to the rotatable impeller so that the shaft and the rotatable impeller rotate together as a unit (Column 6, line 66 - Column 7, line 2), the shaft being connectable to a drive source (70) that is operable to rotate the shaft and the rotatable impeller, with rotation of the rotatable impeller creating suction capable of drawing calculus through the open distal end of the suction head housing and into the interior of the suction head housing (Column 7, lines 35-40); a shaft cover (34) possessing a distal end portion that terminates in a distal end connected to the proximal end of the suction head housing (by mounting band 40) so that the elongated member and the shaft cover axially move and rotate together, the distal end portion of the shaft cover possessing a central axis (see Figure 1 annotated below), the shaft cover also possessing a proximal end portion that possesses a central axis (see Figure 1 annotated below), the shaft cover covering the shaft (Figures 1-5); and 45PATENTAttorney Docket No. 1027550-001984the central axis of the distal end portion of the shaft cover and the central axis of the proximal end portion of the shaft cover being non-coaxial (see Figure 1 annotated below).

    PNG
    media_image1.png
    527
    666
    media_image1.png
    Greyscale

Regarding claim 4, Nash discloses that the proximal end portion of the shaft cover is a linearly extending proximal end portion and the distal end portion of the shaft cover is a linearly extending distal end portion (see Figure 3 annotated above).
Regarding claim 5, Nash discloses that the linearly extending proximal end portion and the linearly extending distal end portion each possess an axial extent, the axial extent of the linearly extending proximal end portion being greater than the axial extent of the linearly extending distal end portion (see Figure 1 annotated above).
Regarding claim 6, Nash discloses a proximal end portion (tapered surface of 38, Figure 3) of the suction head housing (38, 56) is a contact part capable of causing the suction head housing to angularly move relative to the distal end portion of the elongated body (24) when the shaft cover (34) together with the suction head housing (38, 56) is axially moved in a proximal direction relative to an elongated body (34) so that the central axis of the suction head housing is angled relative to the central axis of the distal end portion of the elongated body at an angle other than 0° and 180°.  NOTE: the “elongated body” is not positively recited in the claim.
Regarding claim 7, the proximal end portion of the shaft cover disclosed by Nash is a linearly extending proximal end portion (see Figure 1 annotated above) and the distal end portion of the shaft cover disclosed by Nash is a linearly extending distal end portion (see Figure 1 annotated above), the linearly extending47PATENT Attorney Docket No. 1027550-001984proximal end portion and the linearly extending distal end portion capable of being arranged parallel to one another.
Regarding claim 8, Nash discloses (Figures 1-5) a device capable of retrieving calculus in a lumen of a living body comprising: an elongated member (32) sized to be positioned in the lumen of the living body, the elongated member including a suction head housing (38, 56) disposed on a distal side of the elongated member; a rotatable member (44) positioned inside the elongated member; a shaft (44) connected to the rotatable member so that the shaft and the rotatable member move together as a unit (Column 6, line 66 - Column 7, line 2), the shaft being connectable to a drive source (70) to rotate the shaft and the rotatable member, with rotation of the rotatable member creating suction capable of drawing calculus toward the elongated member (Column 7, lines 35-40); a shaft cover (34) possessing a distal end portion having a central axis (see Figure 1 annotated above) and a proximal end portion having a central axis (see Figure 1 annotated above), the shaft cover (34) covering the shaft and being connected to the elongated member (32, via mounting band 40) so that the elongated member and the shaft cover axially move and rotate together; and the central axis of the distal end portion of the shaft cover is offset from the central axis of the proximal end portion of the shaft cover (see Figure 1 annotated above).

Allowable Subject Matter
Claims 2, 3, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 2 recites that the shaft cover includes an intermediate portion between the distal end portion of the shaft cover and the proximal end portion of the shaft cover, the intermediate portion being a bent portion that is bent when no force is applied to the bent portion, the shaft cover being movably positionable in a lumen of an elongated body to move between: i) one position in which the distal end portion of the shaft cover is positioned at an inlet to the lumen and the bent portion is located in the lumen so that an angle is formed between the central axis of the elongated member and a central axis of a distal section of the elongated body; and ii) an other position in which the bent portion is positioned at the inlet to the lumen while the distal end portion is positioned outside the elongated body so that the angle between the central axis of the elongated member and the central axis of the distal section of the elongated body in the second position is less than the angle between the central axis of the elongated member and the central axis of the distal section of the elongated body in the first position of the shaft cover.  These limitations, in combination with the limitations of claim 1, are not disclosed or suggested in the prior art of record.  Nash discloses that the shaft cover (34) is movably positionable in a lumen of an elongate body (24) and that the shaft cover is flexible in order to navigate tortuous vessels (as shown in Figure 1).  However, Nash fails to disclose an intermediate portion between the distal end portion of the shaft cover and the proximal end portion of the shaft cover that is bent when no force is applied to the bent portion.  Additionally, Nash, nor any other reference suggest a reason to modify the shaft cover of Nash to have portion that bends to move between positions i) and ii) as claimed.
Claim 3 is dependent on claim 2, thus would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 recites that the shaft cover includes a bent section that is bent when no force is applied to the bent section, the bent section being positioned proximally of a distal section of the shaft cover, and the 48PATENTAttorney Docket No. 1027550-001984shaft cover being movably positionable in a lumen of an elongated body to move between: i) one position in which the distal section of the shaft cover is positioned at an inlet to the lumen and the bent section is located in the lumen so that an angle is formed between the central axis of the elongated member and a central axis of a distal section of the elongated body; and ii) an other position in which the bent section is positioned at the inlet to the lumen while the distal section is positioned outside the elongated body so that the angle between the central axis of the elongated member and the central axis of the distal section of the elongated body in the second position is less than the angle between the central axis of the elongated member and the central axis of the distal section of the elongated body in the first position of the shaft cover.  These limitations, in combination with the limitations of claim 1, are not disclosed or suggested in the prior art of record.  Nash discloses that the shaft cover (34) is movably positionable in a lumen of an elongate body (24) and that the shaft cover is flexible in order to navigate tortuous vessels (as shown in Figure 1).  However, Nash fails to disclose a bent section that is bent when no force is applied to the bent portion.  Additionally, Nash, nor any other reference suggest a reason to modify the shaft cover of Nash to have a bent section that bends to move between positions i) and ii) as claimed.
Claims 10-12 are dependent on claim 9, thus would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-19 are dependent on claim 9, thus would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771    


/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771